Broyles, C. J.
The defendant was convicted of the offense of stabbing, and the verdict was amply authorized by the evidence. The several excerpts from the charge of the court (complained of in the motion for new trial), if considered a'lone, might be subject to some criticism, but, when examined in the light of the charge as a whole and the facts of the case, none of them shows cause for a reversal of the judgment. The court did not err in denying the motion for new trial.

Judgment affirmed.


MacIntyre cmd Qwerry, JJ., concur.